DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed 02/11/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-14 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of structural elements comprising a fault detecting circuit configured to generate an output based on the signal generated by the sensing element, the output generated by the fault detecting circuit corresponding to an offset version of the signal generated by the sensing element by applying an offset voltage to the signal, such that, in response to no load being applied to the power line, the output generated by the fault detecting circuit corresponds to a non-zero offset reading, wherein the fault detecting circuit determines whether the energy harvesting element or the sensing element are experiencing a fault based at least in part on the offset voltage; and a microcontroller configured to calculate a reading of current flow through the power line based on the signal generated by the sensing element; wherein at least one of the sensing element and the microcontroller is powered entirely and exclusively by the energy harvested by the harvesting element.
Claims 2-7 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 8, the prior art of record neither shows nor suggests the combination of structural elements comprising a current measurement circuit configured to detect a load applied to the power line and generate a signal corresponding to the detected load, the generated signal being offset from the detected load by a predetermined non-zero amount by applying an offset voltage to the signal, such that when no load is applied to the power line, the signal generated by the current measurement circuit corresponds to a non-zero offset reading; and a processor configured to calculate current flowing through the power line based on the signal generated by the current measurement circuit, wherein the processor is configured to determine whether the current measurement circuit or the sensing element are experiencing a fault based at least in part on the offset voltage; wherein an energy harvesting element of the power generation circuit, a sensing element of the current measurement circuit, and the processor are each entirely contained within the housing.
Claims 9-14 depend from allowed claim 8 and are therefore also allowed.
With respect to claim 15, the prior art of record neither shows nor suggests the combination of method steps of generating a first alarm in response to the sensing element generating a signal that is less than the non-zero offset reading; generating a second alarm in response to no energy being harvested by the harvesting element and a generated sensing element signal that is greater than or equal to the non-zero offset reading; and if no first alarm is generated, processing, by a microcontroller, the signal generated by the sensing element to determine current flow through the conductor.
Claims 16-20 depend from allowed claim 15 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

US PAT 9,698,767 discloses an AC power controller.
US PUB 2012/0043889 discloses off-grid LED power failure lights.

US PUB 2008/0106241 discloses a method and system for providing power factor correction in 
a power distribution system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858